PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHIGETA, YASUSHI
Application No. 16/509,723
Filed: 12 Jul 2019
For: FRAUD DETECTION SYSTEM IN A CASINO

:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the request for refunds received February 2, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[a] Petition to Withdraw from Issue and an RCE were filed . . . on February 1, 2022.  However, we have received an Acknowledgment Receipt without application information on the top of the page.  The filing fees . . . were charged . . . However, Petition . . . decision hasn’t been issued for the petition.”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on February 1, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received. An ePetition to Withdraw the Application from Issue was filed and autogranted on February 2, 2022, along with a second petition fee.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions